DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11280664. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current application already covered by the patented claims. 
The current invention is directed to a monitoring device installed within the rim of the tire of a vehicle wheel that contains a transceiver that gives sensory signal to the vehicle on the vehicle load information.
The mere difference between the patented claim versus the current claim is a broader version of patented claim recited in the current application omitting to disclose the load sensor as highlighted below. A load type of sensor is necessary in order for the device to properly indicate the vehicle load through the device, thus it is within the knowledge of ordinary skilled artisan and would have been obvious. 
Omitting the recitation of the load sensor, does not make the current invention patentably distinct from the patented invention. Examiner has produced a side by side comparison of claims 1 below to point out the differences. 


US 11,280,664
Current claim. 
1. A monitoring device comprising: a housing configured to be secured to an outer side surface of a wheel rim of a vehicle wheel inside of a vehicle tire, the housing rotating with the vehicle wheel; an electrical circuit disposed within the housing, the electrical circuit including a load sensing device disposed within the housing, the load sensing device sensing forces exerted on the vehicle wheel; and a transceiver coupled to the electrical circuit, the transceiver communicating load data sensed by the load sensing device to components exterior of the vehicle wheel; and a clamp load spacing device for monitoring a clamp load of the vehicle wheel, the clamp load spacing device configured to be secured between a disk portion of the vehicle wheel and a wheel hub when the wheel is mounted to the wheel hub, the clamp load spacing device configured to sense whether the disk portion of the vehicle wheel becomes unloaded from a loaded state which indicates that the clamp load is decreasing to indicate that the disk portion is transitioning from the loaded state to the unloaded state, the clamp load spacing device being generally arcuately shaped and including apertures that are configured to align with lug nut holes provided in the disk portion and the wheel hub; wherein signals relating to clamp load data as sensed by the clamp load spacing device are transmitted to the electrical circuit to indicate whether the wheel is in the loaded state or is decreasing to indicate that the disk portion is transitioning from the loaded state to the unloaded state.

1. A monitoring device comprising: a housing configured to be secured to an outer side surface of a wheel rim of a vehicle wheel inside of a vehicle tire, the housing rotating with the vehicle wheel; an electrical circuit configured to be disposed within the housing; and a transceiver coupled to the electrical circuit configured to communicate data to one or more components exterior of the vehicle wheel; and a clamp load spacing device for monitoring a clamp load of the vehicle wheel, the clamp load spacing device configured to be secured between a disk portion of the vehicle wheel and a wheel hub when the wheel is mounted to the wheel hub, the clamp load spacing device configured to sense whether the disk portion of the vehicle wheel becomes unloaded from a loaded state which indicates that the clamp load is decreasing to indicate that the disk portion is transitioning from the loaded state to the unloaded state; wherein signals relating to clamp load data as sensed by the clamp load spacing device are transmitted to the electrical circuit to indicate whether the wheel is in the loaded state or is decreasing to indicate that the disk portion is transitioning from the loaded state to the unloaded state.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619